Name: Commission Implementing Regulation (EU) 2015/2255 of 2 December 2015 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: nan

 5.12.2015 EN Official Journal of the European Union L 321/10 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2255 of 2 December 2015 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at 3 months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of 3 months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2015. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article in the shape of a circle (so-called coin vibration motor) with a diameter of 9 mm and a thickness of 4 mm with an inbuilt 4 V DC, 1 W electrical motor. The article is designed to be used in tablets, mobile phones etc. to create a vibration effect. That effect is the result of the rotation of the shaft of the motor due to the presence of a non-symmetric mass attached to the shaft. For mounting purposes the article is provided with self-adhesive tape on one side. See the image (1). 8479 89 97 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8479, 8479 89 and 8479 89 97. As the function of the article is to create vibration, classification under heading 8501 as an electric motor is excluded (see also the Harmonised System Explanatory Notes to heading 8501, group (II), eighth paragraph (b)). The article is therefore to be classified under CN code 8479 89 97 as other machines and mechanical appliances having individual functions, not specified or included elsewhere. (1) The image is purely for information.